Case 9:18-cv-81038-DMM Document 89-5 Entered on FLSD Docket 01/31/2020 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                             CASE NO.: Case No. 9:18-cv-81038-DMM

   SECURITIES AND EXCHANGE COMMISSION,

                      Plaintiff,

                      v.

   PALM HOUSE HOTEL, LLLP, et al.,

                      Defendants and Relief Defendants.
                                                               /

          JUDGMENT AS TO DEFENDANT JOSEPH J. WALSH, SR. SETTING
        DISGORGEMENT, PREJUDGMENT INTEREST, AND CIVIL PENALTIES

          THIS MATTER is before the Court on Plaintiff’s Motion for Entry of Monetary Relief

   which seeks, among other things, to set disgorgement, prejudgment interest, and civil penalties

   against Defendant Joseph J. Walsh, Sr. (“Walsh”). [D.E. __.] The Court has fully considered

   the motion, the record, and being fully advised in the premises:

           IT IS ORDERED AND ADJUDGED that the Plaintiff’s motion is GRANTED and

   Judgment is entered against Walsh as follows:

         DISGORGEMENT, PREJUDGMENT INTEREST, AND CIVIL PENALTIES

          IT IS FURTHER ORDERED AND ADJUDGED that Walsh is liable for disgorgement

   of $8,078,000, representing profits gained as a result of the conduct alleged in the Complaint,

   together with prejudgment interest thereon in the amount of $1,844,186, for a total of

   $9,922,186. Walsh is also liable for civil penalties in the amount of $8,078,000. Walsh shall

   satisfy these obligations by paying $18,000,186 to the Securities and Exchange Commission

   within 30 days after entry of this Final Judgment.

          Walsh may transmit payment electronically to the Commission, which will provide

   detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly
Case 9:18-cv-81038-DMM Document 89-5 Entered on FLSD Docket 01/31/2020 Page 2 of 4



   from     a     bank     account      via     Pay.gov      through     the     SEC      website      at

   http://www.sec.gov/about/offices/ofm.htm.       Walsh may also pay by certified check, bank

   cashier’s check, or United States postal money order payable to the Securities and Exchange

   Commission, which shall be delivered or mailed to

          Enterprise Services Center
          Accounts Receivable Branch
          6500 South MacArthur Boulevard
          Oklahoma City, OK 73169

   and shall be accompanied by a letter identifying the case title, civil action number, and name of

   this Court; Joseph J. Walsh, Sr. as a defendant in this action; and specifying that payment is

   made pursuant to this Final Judgment.

          Walsh shall simultaneously transmit photocopies of evidence of payment and case

   identifying information to the Commission’s counsel in this action. By making this payment,

   Walsh relinquishes all legal and equitable right, title, and interest in such funds and no part of the

   funds shall be returned to Walsh.

          The Commission may enforce the Court’s judgment for disgorgement and prejudgment

   interest by moving for civil contempt (and/or through other collection procedures authorized by

   law) at any time after 30 days following entry of this Final Judgment. Walsh shall pay post

   judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961. Amounts collected

   shall be applied first to disgorgement, then prejudgment interest until the disgorgement and

   prejudgment interest amount in this Final Judgment is fully satisfied and thereafter then applied

   to civil penalties; only then shall any amount be applied to post judgment interest. The

   Commission shall hold the funds, together with any interest and income earned thereon

   (collectively, the “Fund”), pending further order of the Court.




                                                     2
Case 9:18-cv-81038-DMM Document 89-5 Entered on FLSD Docket 01/31/2020 Page 3 of 4



          The Commission may propose a plan to distribute the Fund subject to the Court’s

   approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund

   provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002.            The Court shall retain

   jurisdiction over the administration of any distribution of the Fund. If the Commission staff

   determines that the Fund will not be distributed, the Commission shall send the funds paid

   pursuant to this Final Judgment to the United States Treasury.

                                 RETENTION OF JURISDICTION

           IT IS FURTHER ORDERED AND ADJUDGED that this Court shall retain

    jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.


          DONE AND ORDERED in Chambers in West Palm Beach, Florida, this ___ day of

                   , 2020.


                                         _______________________________
                                         DONALD M. MIDDLEBROOKS
                                         UNITED STATES DISTRICT JUDGE




   cc:    Counsel of Record;

          Joseph J. Walsh, Sr.
          9250 Belvedere Road
          Suite 101
          Royal Palm Beach, FL 33411
          PRO SE;

          Palm House Hotel, LLLP
          9250 Belvedere Road
          Suite 101
          Royal Palm Beach, FL 33411
          PRO SE;



                                                    3
Case 9:18-cv-81038-DMM Document 89-5 Entered on FLSD Docket 01/31/2020 Page 4 of 4



         South Atlantic Regional Center, LLC
         9250 Belvedere Road
         Suite 101
         Royal Palm Beach, FL 33411
         PRO SE;

         United States Regional Economic Development Authority LLC
         9250 Belvedere Road
         Suite 101
         Royal Palm Beach, FL 33411
         PRO SE




                                               4
